TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00703-CV




                                 Billy Francis Harper, Appellant


                                                  v.


                                     Carolyn Miller, Appellee




  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
  NO. B-98-1364-F, HONORABLE GARLAND BENTON WOODWARD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed his notice of appeal on October 31, 2005. On November 14, the

district clerk requested an extension of time to file the clerk’s record, explaining that the appellant

had not yet made arrangements for the record. We granted a thirty-day extension of time to file the

clerk’s record. On December 6, appellant filed a letter explaining that the record was late because

he and appellee had been involved in settlement negotiations. On February 13, 2006, we sent

appellant notice that the clerk’s record had not been filed because appellant had not paid or made

arrangements to pay for the record. We requested that appellant submit a status report by February

23, cautioning that the appeal would be dismissed if we did not receive a response. To date,
appellant has not responded to our notice or otherwise communicated with the Court. We therefore

dismiss the appeal for want of prosecution on our own motion. Tex. R. App. P. 42.3(b).




                                            __________________________________________

                                            David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Prosecution

Filed: March 10, 2006




                                               2